NOTE: This order is nonprecedential.


  Wniteb ~tate~ ~ourt of §ppeaI~
      for tbe jfeberaI ~irmit

     STEVEN CHU, SECRETARY OF ENERGY,
                  Appellant,

                           v.
           THE BOEING COMPANY,
   (SUCCESSOR-IN-INTEREST OF ROCKWELL
       INTERNATIONAL CORPORATION),
                  Appellee.

           THE BOEING COMPANY,
   (SUCCESSOR-IN-INTEREST OF ROCKWELL
       INTERNATIONAL CORPORATION),
                 Appellant,

                           v.
     STEVEN CHU, SECRETARY OF ENERGY,
                  Appellee.


                   2011-1304, -1317


   Appeals from the Armed Services Board of Contract
Appeals in nos. 337, 338, 339, and 978, Administrative
Judge R. Anthony McCann.
                         ENERGY v. BOEING CO                                              2
                                                 ON MOTION


                                                  ORDER

                             The Boeing Company moves to withdraw Richard J.
                         Ney as counsel of record and to substitute S. Jean Kim as
                         principal counsel.

                               Upon consideration thereof,

                               IT Is ORDERED THAT:

                              The motion is granted. S. Jean Kim should promptly
                         file a new entry of appearance as principal counsel.

                                                             FOR THE COURT


                               JAN 11 2012                    /s/ Jan Horbaly
                                   Date                      Jan Horbaly
                                                             Clerk
                         cc: Richard J. Ney, Esq.                           FILED
                             S. Jean Kim, Esq.                    u.s.THE FEDERAL CIRCUITFOR
                                                                       COURT OF APPEALS
                             Domenique Kirchner, Esq.
                         s21                                           JAN 1 72012
                                                                         JANHORBAlY
                                                                            CLBIK




1 - - - - - - - -.. ~-~ .. -----